Case 4:17-cv-00564-JFH-JFJ Document 204 Filed in USDC ND/OK on 07/16/20 Page 1 of 26




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OKLAHOMA

   (1) ARTHUR COPELAND, et al.                    )
                                                  )
                  Plaintiffs,                     )
                                                  )
   v.                                             )   Case No. 17-CV-00564-JFH-JFJ
                                                  )
   (1) C.A.A.I.R., Inc., a domestic not           )   JURY TRIAL DEMANDED
   For profit corporation, et al.                 )
                                                  )
                  Defendants.                     )

                          ANSWER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT

          Defendants, CAAIR, Inc., Janet Wilkerson, Don Wilkerson, and Jim Lovell

   (“Defendants”) deny each and every allegation contained in Third Amended Complaint

   (“Complaint”) except as to any such allegation that is specifically admitted below. For

   further Answer, Defendants state as follows:

          1.      Defendants deny the allegations in paragraph 1.

          2.      With regards to paragraph 2, Defendants deny that Plaintiffs performed any

   labor for the individual defendants. Defendants admit that some of Plaintiffs performed

   labor in poultry and pet food plants, but deny that each Plaintiff did so. Defendants are

   without sufficient information to admit or deny the allegation about the conditions or

   nature of the labor, therefore it is denied.

          3.      Defendants admit they did not pay wages to Plaintiffs or other CAAIR clients

   because they were not employed by Defendants nor did Defendants have any type of

   remunerative relationship with them. CAAIR provided housing, food, clothing, education,

   counseling, medical care, dental care, and other benefits while Plaintiffs and other CAAIR
Case 4:17-cv-00564-JFH-JFJ Document 204 Filed in USDC ND/OK on 07/16/20 Page 2 of 26




   clients were in the CAAIR recovery program. Defendants deny the remaining allegations in

   paragraph 3.

           4.     Defendants deny the allegations in paragraph 4.

           5.     Defendants deny the allegations in paragraph 5.

           6.     Defendants deny that Plaintiffs are entitled to unpaid wages, or any other

   legal or equitable relief, and deny that Defendants engaged in illegal activity. The

   remainder of paragraph 6 does not contain any factual allegations to which a response is

   warranted.

           7.     Defendants deny that Plaintiffs are entitled to any relief. The remainder of

   paragraph 7 does not contain any factual allegations to which a response is warranted.

           8.     Defendants admit that Plaintiffs and other CAAIR clients stayed at CAAIR’s

   dormitories near Jay, Oklahoma. Defendants deny the remaining allegations in paragraph 8.

           9.     Defendants admit Copeland was at CAAIR from January 13, 2016 to July 13,

   2016.

           10.    Defendants admit Spurgin was at CAAIR from March 21, 2014 to September

   21, 2014.

           11.    Defendants admit McGahey was at CAAIR from April 16, 2010 to June 29,

   2010.

           12.    Defendants admit Mills was at CAAIR from February 2, 2017 to November

   11, 2017, and that he worked for a Simmons entity in Decatur, AR. Defendants are without

   sufficient information to admit or deny the remaining allegations in paragraph 12.




                                                2
Case 4:17-cv-00564-JFH-JFJ Document 204 Filed in USDC ND/OK on 07/16/20 Page 3 of 26




          13.     Defendants admit Taylor was at CAAIR from January 10, 2017 to October 25,

   2017. Defendants are without sufficient information to admit or deny the remaining

   allegations in paragraph 13.

          14.     Defendants admit Baker was at CAAIR from March 1, 2016 until November

   21, 2016. Defendants admit that Baker worked some at the CAAIR facility, and may have

   worked for a Simmons entity in Jay between September and November 2016. Defendants

   are without sufficient information to admit or deny the remaining allegations in paragraph

   14.

          15.     Defendants deny that the Plaintiffs listed in paragraph 15 have any valid

   cause of action or that they are entitled to any legal or equitable relief.

          16.     Defendants deny that CAAIR does any “business,” but admit the remaining

   allegations in paragraph 1.

          17.     Defendants admit CAAIR has contracted with Simmons Foods. Defendants

   are without sufficient information to admit or deny the remaining allegations in paragraph

   17.

          18.     Defendants admit CAAIR has contracted with Simmons Pet Food. Defendants

   are without sufficient information to admit or deny the remaining allegations in paragraph

   18.

          19.     Defendants admit the allegations in paragraph 19.

          20.     Defendants admit the allegations in paragraph 20.

          21.     Defendants admit the allegations in paragraph 21.

          22.     Defendants admit the allegations in paragraph 22.




                                                   3
Case 4:17-cv-00564-JFH-JFJ Document 204 Filed in USDC ND/OK on 07/16/20 Page 4 of 26




          23.    Paragraph 23 does not contain any allegations to which a response is

   required.

          24.    Paragraph 24 does not contain any allegations to which a response is

   required.

          25.    Paragraph 25 does not contain any allegations to which a response is

   required.

          26.    Paragraph 26 does not contain any allegations to which a response is

   required.

          27.    Defendants admit the court has personal jurisdiction over served

   Defendants, but they deny the remaining allegations in paragraph 27.

          28.    Defendants admit the court has personal jurisdiction over served

   Defendants, but they deny the remaining allegations in paragraph 28.

          29.    Defendants admit venue is proper in this district.

          30.    Defendants admit venue is proper in this district.

          31.    Defendants admit that CAAIR is a long-term drug and alcohol recovery

   program, and that it is not certified as a treatment provider by the ODMHSAS because it

   does not provide treatment as that term is defined under Title 43A.

          32.    Defendants admit that CAAIR is not a treatment provider as defined by the

   ODMHSAS and Title 43A, and that CAAIR does not provide such treatment to its clients.

   CAAIR is a long-term recovery program. The allegations regarding interpretation and

   application do not warrant a response, but are nonetheless denied.

          33.    Defendants admit that CAAIR never intended to become a treatment

   provider as defined by Title 43A, because CAAIR is a long-term drug and alcohol recovery


                                                4
Case 4:17-cv-00564-JFH-JFJ Document 204 Filed in USDC ND/OK on 07/16/20 Page 5 of 26




   program. Defendants admit that CAAIR was founded by Janet Wilkerson, Donald Wilkerson,

   Rodney Dunnam, and Louise Dunnam. Defendants deny the remaining allegations in

   paragraph 33.

         34.       Defendants admit that many of CAAIR’s clients are referred by Oklahoma

   drug courts, and that the clients are not paid wages while they are in the program.

   Defendants deny the remaining allegations in paragraph 34 of the Complaint.

         35.       Defendants deny that CAAIR is a work camp, that CAAIR threatened

   Copeland with incarceration, or that Copeland was not offered counseling as alleged in

   paragraph 35. Defendants are without sufficient information to admit or deny the

   allegations pertaining to the conditions that Copeland encountered while at a Simmons

   entity facility. Defendants are without sufficient information to admit or deny Copeland’s

   beliefs, therefore deny same. Defendants deny the remaining allegations in paragraph 35.

         36.       Defendants deny that CAAIR is a work camp that threatened Spurgin with

   incarceration, or that CAAIR fraudulently kept workers compensation payments.

   Defendants are without sufficient information to admit or deny the allegations pertaining

   to the conditions that Spurgin encountered while at a Simmons entity facility. Defendants

   are without sufficient information to admit or deny Spurgin’s beliefs. Defendants deny the

   remaining allegations in paragraph 36.

         37.       Defendants deny that CAAIR is a work camp that threatened McGahey with

   incarceration. Defendants are without sufficient information to admit or deny McGahey’s

   beliefs. Defendants deny the remaining allegations in paragraph 37.

         38.       Defendants deny that CAAIR is a work camp that threatened McGahey with

   incarceration. Defendants are without sufficient information to admit or deny the


                                               5
Case 4:17-cv-00564-JFH-JFJ Document 204 Filed in USDC ND/OK on 07/16/20 Page 6 of 26




   allegations pertaining to the conditions that McGahey encountered while at a Simmons

   entity facility. Defendants admit that McGahey was injured while in the CAAIR program,

   that CAAIR provided for Plaintiff McGahey’s medical care, and that McGahey hired a lawyer

   to obtain disability payments through workers compensation. Defendants deny the

   statements attributed to CAAIR. Defendants deny the remaining allegations in paragraph

   38.

          39.    Defendants deny that CAAIR is a work camp that threatened Mills with

   incarceration. Defendants admit that Mills and other clients would occasionally provide

   service to members of the community as part of the CAAIR program. Defendants are

   without sufficient information to admit or deny Mills’ beliefs. Defendants deny the

   remaining allegations in paragraph 39.

          40.    Defendants admit Mills complained about many things, including work at a

   Simmons entity facility, and that he left CAAIR after violation of rules. Defendants deny the

   remaining allegations in paragraph 40.

          41.    Defendants admit Taylor was at CAAIR during the time alleged, and that he

   worked at a Simmons entity facility. Defendants are without sufficient information to admit

   or deny the remaining allegations in paragraph 41.

          42.    Defendants admit Alexander was at CAAIR during the time alleged, and that

   he worked at a Simmons entity facility. Defendants are without sufficient information to

   admit or deny the allegations pertaining to the conditions that Alexander encountered

   while at a Simmons entity facility. Defendants admit Alexander became ill while in the

   CAAIR program. Defendants are without sufficient information to admit or deny the

   remaining allegations in paragraph 42.


                                                6
Case 4:17-cv-00564-JFH-JFJ Document 204 Filed in USDC ND/OK on 07/16/20 Page 7 of 26




          43.    Defendants admit Baker was at CAAIR during the time alleged, that he

   refused to take a urinary analysis, and was subsequently discharged. Defendants are

   without sufficient information to admit or deny the allegations pertaining to the conditions

   that Baker encountered while at a Simmons entity facility. Defendants deny the remaining

   allegations in paragraph 43.

          44.    Defendants admit Blue graduated from the CAAIR program in October 2014.

   Defendants are without sufficient information to admit or deny the allegations pertaining

   to the conditions that Blue encountered while at a Simmons entity facility. Defendants deny

   the remaining allegations in paragraph 44.

          45.    Defendants admit Bumpas was at CAAIR during the time alleged and that he

   worked at a Simmons entity facility. Defendants are without sufficient information to admit

   or deny the remaining allegations in paragraph 45.

          46.    Defendants admit that Cole was at CAAIR during the time alleged, that he

   worked at a Simmons entity facility, and that he had minor irritation when a chemical he

   was spraying dripped on his head. Defendants admit Cole was discharged from CAAIR in

   June 2013 for testing positive for drugs and that he was arrested at CAAIR. Defendants

   deny the remaining allegations in paragraph 46.

          47.    Defendants admit Byrd was in the CAAIR program during the times alleged,

   and that he worked at a Simmons entity facility. Defendants are without sufficient

   information to admit or deny the allegations pertaining to the conditions that Byrd

   encountered while at a Simmons entity facility. Defendants deny the remaining allegations

   in paragraph 47.




                                                7
Case 4:17-cv-00564-JFH-JFJ Document 204 Filed in USDC ND/OK on 07/16/20 Page 8 of 26




          48.    Defendants admit Cook was in the CAAIR program during the times alleged,

   and that he worked at a Simmons entity facility. Defendants are without sufficient

   information to admit or deny the allegations pertaining to the conditions that Cook

   encountered while at a Simmons entity facility. Defendants deny the remaining allegations

   in paragraph 48.

          49.    Defendants admit Cotrone was in the CAAIR program during the times

   alleged, and that he worked at a Simmons entity facility. Defendants are without sufficient

   information to admit or deny the allegations pertaining to the conditions that Cotrone

   encountered while at a Simmons entity facility. Defendants deny the remaining allegations

   in paragraph 49.

          50.    Defendants admit Dorland was in the CAAIR program during the times

   alleged, and that he worked at a Simmons entity facility. Defendants are without sufficient

   information to admit or deny the allegations pertaining to the conditions that Dorland

   encountered while at a Simmons entity facility. Defendants deny the remaining allegations

   in paragraph 50.

          51.    Defendants admit Doyle was in the CAAIR program during the times alleged,

   and that he worked at a Simmons entity facility. Defendants are without sufficient

   information to admit or deny the allegations pertaining to the conditions that Doyle

   encountered while at a Simmons entity facility. Defendants deny the remaining allegations

   in paragraph 51.

          52.    Defendants admit Gentry was in the CAAIR program during the times alleged,

   and that he worked at a Simmons entity facility. Defendants are without sufficient

   information to admit or deny the allegations pertaining to the conditions that Gentry


                                               8
Case 4:17-cv-00564-JFH-JFJ Document 204 Filed in USDC ND/OK on 07/16/20 Page 9 of 26




   encountered while at a Simmons entity facility. Defendants deny the remaining allegations

   in paragraph 52.

          53.    Defendants admit Grajeda was in the CAAIR program during the times

   alleged, and that he worked at a Simmons entity facility. Defendants are without sufficient

   information to admit or deny the allegations pertaining to the conditions that Grajeda

   encountered while at a Simmons entity facility. Defendants deny the remaining allegations

   in paragraph 53.

          54.    Defendants admit Greenhaw was in the CAAIR program during the times

   alleged, and that he worked at a Simmons entity facility. Defendants are without sufficient

   information to admit or deny the allegations pertaining to the conditions that Greenhaw

   encountered while at a Simmons entity facility. Defendants admit Greenhaw had teeth

   problems and that CAAIR sent him to a dentist to have a tooth extracted. Defendants deny

   the remaining allegations in paragraph 54.

          55.    Defendants admit harms was in the CAAIR program during the times alleged,

   and that he worked at a Simmons entity facility. Defendants are without sufficient

   information to admit or deny the allegations pertaining to the conditions that Harms

   encountered while at a Simmons entity facility. Defendants admit Harms was discharged

   for medical reasons. Defendants deny the remaining allegations in paragraph 55.

          56.    Defendants admit Harper was in the CAAIR program during the times

   alleged, and that he worked at a Simmons entity facility. Defendants are without sufficient

   information to admit or deny the allegations pertaining to the conditions that Harper

   encountered while at a Simmons entity facility. Defendants deny the remaining allegations

   in paragraph 56.


                                                9
Case 4:17-cv-00564-JFH-JFJ Document 204 Filed in USDC ND/OK on 07/16/20 Page 10 of 26




           57.    Defendants admit Harrell was in the CAAIR program during the times

    alleged, and that he worked at a Simmons entity facility. Defendants are without sufficient

    information to admit or deny the allegations pertaining to the conditions that Harrell

    encountered while at a Simmons entity facility. Defendants deny the remaining allegations

    in paragraph 57.

           58.    Defendants admit Jones was in the CAAIR program during the times alleged,

    and that he worked at a Simmons entity facility. Defendants are without sufficient

    information to admit or deny the allegations pertaining to the conditions that Byrd

    encountered while at a Simmons entity facility. Defendants deny the remaining allegations

    in paragraph 47.

           59.    Defendants admit Kamai was in the CAAIR program during the times alleged,

    and that he worked at a Simmons entity facility. Defendants are without sufficient

    information to admit or deny the allegations pertaining to the conditions that Kamai

    encountered while at a Simmons entity facility. Defendants deny the remaining allegations

    in paragraph 59.

           60.    Defendants admit Luckey was in the CAAIR program during the times

    alleged. Defendants are without sufficient information to admit or deny the remaining

    allegations in paragraph 60.

           61.    Defendants admit Meyer was in the CAAIR program during the times alleged,

    and that he worked at a Simmons entity facility. Defendants are without sufficient

    information to admit or deny the allegations pertaining to the conditions that Meyer

    encountered while at a Simmons entity facility. Defendants deny the remaining allegations

    in paragraph 61.


                                                10
Case 4:17-cv-00564-JFH-JFJ Document 204 Filed in USDC ND/OK on 07/16/20 Page 11 of 26




           62.    Defendants admit Miqueli was in the CAAIR program during the times

    alleged, and that he worked at a Simmons entity facility. Defendants are without sufficient

    information to admit or deny the allegations pertaining to the conditions that Miqueli

    encountered while at a Simmons entity facility. Defendants admit Moss was in the CAAIR

    program during the times alleged, and that he worked at a Simmons entity facility.

    Defendants are without sufficient information to admit or deny the allegations pertaining

    to the conditions that Harper encountered while at a Simmons entity facility. Defendants

    deny the remaining allegations in paragraph 62.

           63.    Defendants admit O’Neal was in the CAAIR program during the times alleged,

    and that he worked at a Simmons entity facility. Defendants are without sufficient

    information to admit or deny the allegations pertaining to the conditions that O’Neal

    encountered while at a Simmons entity facility. Defendants deny the remaining allegations

    in paragraph 63.

           64.    Defendants admit Owens was in the CAAIR program during the times alleged,

    and that he worked at a Simmons entity facility. Defendants are without sufficient

    information to admit or deny the allegations pertaining to the conditions that Owens

    encountered while at a Simmons entity facility. Defendants deny the remaining allegations

    in paragraph 64.

           65.    Defendants admit Pearson was in the CAAIR program during part of the

    times alleged. Defendants deny the remaining allegations in paragraph 65.

           66.    Defendants admit Rico was in the CAAIR program during the times alleged,

    and that he worked at a Simmons entity facility. Defendants are without sufficient

    information to admit or deny the allegations pertaining to the conditions that Rico


                                                11
Case 4:17-cv-00564-JFH-JFJ Document 204 Filed in USDC ND/OK on 07/16/20 Page 12 of 26




    encountered while at a Simmons entity facility. Defendants deny the remaining allegations

    in paragraph 66.

           67.    Defendants admit Staton was in the CAAIR program during the times alleged,

    and that he worked at a Simmons entity facility. Defendants are without sufficient

    information to admit or deny the allegations pertaining to the conditions that Staton

    encountered while at a Simmons entity facility. Defendants deny the remaining allegations

    in paragraph 67.

           68.    Defendants admit Welge was in the CAAIR program during the times alleged,

    and that he worked at a Simmons entity facility. Defendants are without sufficient

    information to admit or deny the allegations pertaining to the conditions that Welge

    encountered while at a Simmons entity facility. Defendants deny the remaining allegations

    in paragraph 68.

           69.    Defendants admit that Janet Wilkerson responded to questions with the

    quoted language, which has been taken out of context. Defendants deny the remaining

    allegations in paragraph 69.

           70.    Defendants deny the allegations in paragraph 70.

           71.    Defendants deny the allegations in paragraph 71.

           72.    Defendants admit that Janet Wilkerson is CEO of CAAIR and that she helps set

    and implement CAAIR policies. Defendants deny the remaining allegations in paragraph 72.

           73.    Defendants deny the allegations in paragraph 73.

           74.    Defendants deny the allegations in paragraph 74.

           75.    Paragraph 75 does not contain any allegations to which a response is

    warranted.


                                               12
Case 4:17-cv-00564-JFH-JFJ Document 204 Filed in USDC ND/OK on 07/16/20 Page 13 of 26




          76.    Paragraph 76 does not contain any allegations to which a response is

    warranted.

          77.    Paragraph 77 does not contain any allegations to which a response is

    warranted.

          78.    Paragraph 78 does not contain any allegations to which a response is

    warranted.

          79.    Defendants deny the allegations in paragraph 79.

          80.    Defendants deny the allegations in paragraph 80.

          81.    Defendants deny the allegations in paragraph 81.

          82.    Defendants deny the allegations in paragraph 82.

          83.    Defendants deny the allegations in paragraph 83.

          84.    Defendants incorporate by reference their previous responses.

          85.    Paragraph 85 does not contain any allegations to which a response is

    warranted.

          86.    Defendants deny the allegations in paragraph 86.

          87.    Defendants deny the allegations in paragraph 87.

          88.    Defendants deny the allegations in paragraph 88.

          89.    Defendants deny the allegations in paragraph 89.

          90.    Defendants deny the allegations in paragraph 90.

          91.    Defendants deny the allegations in paragraph 91.

          92.    Defendants deny the allegations in paragraph 92.

          93.    Defendants deny that Plaintiffs are entitled to any relief.

          94.    Defendants incorporate by reference their previous responses.


                                                 13
Case 4:17-cv-00564-JFH-JFJ Document 204 Filed in USDC ND/OK on 07/16/20 Page 14 of 26




          95.    Paragraph 95 does not contain any allegations to which a response is

    warranted.

          96.    Paragraph 96 does not contain any allegations to which a response is

    warranted.

          97.    Defendants deny the allegations in paragraph 97.

          98.    Defendants deny the allegations in paragraph 98.

          99.    Defendants deny the allegations in paragraph 99.

          100.   Defendants deny the allegations in paragraph 100.

          101.   Defendants deny the allegations in paragraph 101.

          102.   Defendants deny the allegations in paragraph 102.

          103.   Defendants deny the allegations in paragraph 103.

          104.   Defendants deny the allegations in paragraph 104.

          105.   Defendants deny that Plaintiffs are entitled to any relief.

          106.   Defendants incorporate by reference their previous responses.

          107.   Paragraph 107 does not contain any allegations to which a response is

    warranted.

          108.   Paragraph 108 does not contain any allegations to which a response is

    warranted.

          109.   Defendants deny the allegations in paragraph 109.

          110.   Defendants deny the allegations in paragraph 110.

          111.   Defendants deny that Plaintiffs are entitled to any relief.

          112.   Defendants deny that Plaintiffs are entitled to any relief.

          113.   Defendants incorporate by reference their previous responses.


                                                 14
Case 4:17-cv-00564-JFH-JFJ Document 204 Filed in USDC ND/OK on 07/16/20 Page 15 of 26




          114.   Paragraph 114 does not contain any allegations to which a response is

    warranted.

          115.   Paragraph 115 does not contain any allegations to which a response is

    warranted.

          116.   Defendants deny the allegations in paragraph 116.

          117.   Defendants deny the allegations in paragraph 117.

          118.   Defendants deny the allegations in paragraph 118.

          119.   Defendants deny that Plaintiffs are entitled to any relief.

          120.   Defendants deny that Plaintiffs are entitled to any relief.

          121.   Defendants incorporate by reference their previous responses.

          122.   Paragraph 122 does not contain any allegations to which a response is

    warranted.

          123.   Paragraph 123 does not contain any allegations to which a response is

    warranted.

          124.   Defendants deny the allegations in paragraph 124.

          125.   Defendants deny the allegations in paragraph 125.

          126.   Defendants deny the allegations in paragraph 126.

          127.   Defendants deny the allegations in paragraph 127.

          128.   Defendants deny the allegations in paragraph 128.

          129.   Defendants deny that Plaintiffs are entitled to any relief.

          130.   Defendants deny that Plaintiffs are entitled to any relief.

          131.   Defendants incorporate by reference their previous responses.




                                                 15
Case 4:17-cv-00564-JFH-JFJ Document 204 Filed in USDC ND/OK on 07/16/20 Page 16 of 26




          132.   Paragraph 132 does not contain any allegations to which a response is

    warranted.

          133.   Paragraph 133 does not contain any allegations to which a response is

    warranted.

          134.   Defendants deny the allegations in paragraph 134.

          135.   Defendants deny the allegations in paragraph 135.

          136.   Defendants deny that Plaintiffs are entitled to any relief.

          137.   Defendants deny that Plaintiffs are entitled to any relief.

          138.   Defendants incorporate by reference their previous responses.

          139.   Paragraph 139 does not contain any allegations to which a response is

    warranted.

          140.   Paragraph 140 does not contain any allegations to which a response is

    warranted.

          141.   Defendants deny the allegations in paragraph 141.

          142.   Defendants deny the allegations in paragraph 142.

          143.   Defendants deny that Plaintiffs are entitled to any relief.

          144.   Defendants deny that Plaintiffs are entitled to any relief.

          145.   Defendants incorporate by reference their previous responses.

          146.   Paragraph 146 does not contain any allegations to which a response is

    warranted.

          147.   Paragraph 147 does not contain any allegations to which a response is

    warranted.

          148.   Defendants deny the allegations in paragraph 148.


                                                 16
Case 4:17-cv-00564-JFH-JFJ Document 204 Filed in USDC ND/OK on 07/16/20 Page 17 of 26




          149.   Defendants deny the allegations in paragraph 149.

          150.   Defendants deny that Plaintiffs are entitled to any relief.

          151.   Defendants deny that Plaintiffs are entitled to any relief.

          152.   Defendants incorporate by reference their previous responses.

          153.   Paragraph 153 does not contain any allegations to which a response is

    warranted.

          154.   Paragraph 154 does not contain any allegations to which a response is

    warranted.

          155.   Defendants deny the allegations in paragraph 155.

          156.   Defendants deny the allegations in paragraph 156.

          157.   Defendants deny that Plaintiffs are entitled to any relief.

          158.   Defendants deny that Plaintiffs are entitled to any relief.

          159.   Defendants incorporate by reference their previous responses.

          160.   Paragraph 160 does not contain any allegations to which a response is

    warranted.

          161.   Paragraph 161 does not contain any allegations to which a response is

    warranted.

          162.   Defendants deny the allegations in paragraph 162.

          163.   Defendants deny the allegations in paragraph 163.

          164.   Defendants deny the allegations in paragraph 164.

          165.   Defendants deny the allegations in paragraph 165.

          166.   Defendants deny the allegations in paragraph 166.

          167.   Defendants incorporate by reference their previous responses.


                                                 17
Case 4:17-cv-00564-JFH-JFJ Document 204 Filed in USDC ND/OK on 07/16/20 Page 18 of 26




          168.   Paragraph 168 does not contain any allegations to which a response is

    warranted.

          169.   Paragraph 169 does not contain any allegations to which a response is

    warranted.

          170.   Defendants deny the allegations in paragraph 170.

          171.   Defendants deny the allegations in paragraph 171.

          172.   Defendants deny the allegations in paragraph 172.

          173.   Defendants deny the allegations in paragraph 173.

          174.   Defendants incorporate by reference their previous responses.

          175.   Paragraph 175 does not contain any allegations to which a response is

    warranted.

          176.   Paragraph 176 does not contain any allegations to which a response is

    warranted.

          177.   Paragraph 177 does not contain any allegations to which a response is

    warranted.

          178.   Paragraph 178 does not contain any allegations to which a response is

    warranted.

          179.   Defendants deny the allegations in paragraph 179.

          180.   Defendants deny the allegations in paragraph 180.

          181.   Paragraph 181 does not contain any allegations to which a response is

    warranted.

          182.   Defendants deny the allegations in paragraph 182.

          183.   Defendants deny the allegations in paragraph 183.


                                              18
Case 4:17-cv-00564-JFH-JFJ Document 204 Filed in USDC ND/OK on 07/16/20 Page 19 of 26




          184.   Defendants deny the allegations in paragraph 184.

          185.   Defendants deny the allegations in paragraph 185.

          186.   Defendants deny the allegations in paragraph 186.

          187.   Defendants deny the allegations in paragraph 187.

          188.   Defendants incorporate by reference their previous responses.

          189.   Paragraph 189 does not contain any allegations to which a response is

    warranted.

          190.   Paragraph 190 does not contain any allegations to which a response is

    warranted.

          191.   Paragraph 191 does not contain any allegations to which a response is

    warranted.

          192.   Paragraph 192 does not contain any allegations to which a response is

    warranted.

          193.   Paragraph 193 does not contain any allegations to which a response is

    warranted.

          194.   Defendants deny the allegations in paragraph 194.

          195.   Defendants deny the allegations in paragraph 195.

          196.   Defendants deny the allegations in paragraph 196.

          197.   Defendants deny the allegations in paragraph 197.

          198.   Defendants deny the allegations in paragraph 198.

          199.   Defendants deny the allegations in paragraph 199.

          200.   Defendants incorporate by reference their previous responses.




                                              19
Case 4:17-cv-00564-JFH-JFJ Document 204 Filed in USDC ND/OK on 07/16/20 Page 20 of 26




             201.   Paragraph 201 does not contain any allegations to which a response is

    warranted.

             202.   Paragraph 202 does not contain any allegations to which a response is

    warranted.

             203.   Paragraph 204 does not contain any allegations to which a response is

    warranted.

             205.   Defendants deny the allegations in paragraph 205.

             206.   Defendants deny the allegations in paragraph 206.

             207.   Defendants deny the allegations in paragraph 207.

             208.   Defendants deny the allegations in paragraph 208.

             209.   Defendants deny the allegations in paragraph 209.

             210.   Defendants deny the allegations in paragraph 210.

             211-223.      Defendants deny that Plaintiffs are entitled to any relief requested in

    paragraphs 211-223.

                                                DEFENSES

             1.     Plaintiffs’ Complaint fails to state a claim for relief or cause of action.

             2.     Plaintiffs’ and/or putative class members’ claims may be barred by the

    applicable statute of limitations, statute of repose, or laches.

             3.     Plaintiffs’ and/or putative class members’ claims may be barred by the

    doctrine of unclean hands, equitable estoppel, judicial estoppel, quasi-estoppel, consent,

    waiver, or release.

             4.     Plaintiffs’ Complaint fails to state facts sufficient to define an ascertainable

    class.


                                                     20
Case 4:17-cv-00564-JFH-JFJ Document 204 Filed in USDC ND/OK on 07/16/20 Page 21 of 26




             5.    The causes of action contained in Plaintiffs’ Complaint are barred because

    any damages or injuries sustained by Plaintiffs were proximately caused by Plaintiffs’ own

    acts or omissions.

             6.    The class action allegations in Plaintiffs’ Complaint are barred because

    representative Plaintiffs’ claims are not typical of claims of the entire class and are subject

    to unique defenses by these Defendants.

             7.    The class action allegations pled in Plaintiffs’ Complaint are barred because

    facts unique to each class member predominate over facts common to the entire putative

    class.

             8.    Plaintiffs’ claims may be preempted in whole or in part by Federal and/or

    State Statutes and Regulations.

             9.    Plaintiffs’ claims against CAAIR are barred to the extent CAAIR is not an

    employer, neither Plaintiffs nor any putative class members were ever employees of CAAIR,

    and therefore wage laws governing employees are inapplicable.

             10.   Plaintiffs’ Complaint fails to state a claim for relief for punitive damages.

             11.   Plaintiffs’ Complaint, to the extent that it seeks punitive damages, violates

    these Defendants’ right to both procedural and substantive due process under the Fifth and

    Fourteenth Amendments to the United States Constitution and the Constitutions of

    Oklahoma, Arkansas, and/or Missouri in that:

             A.    The standards under which such claims are submitted are so vague as to be

                   effectively meaningless and threaten the deprivation of property for the

                   benefit of society without the protection of fundamentally fair procedures;




                                                   21
Case 4:17-cv-00564-JFH-JFJ Document 204 Filed in USDC ND/OK on 07/16/20 Page 22 of 26




          B.     The highly penal nature of punitive damages threatens the possibility of

                 excessive punishment and almost limitless liability without the benefit of

                 fundamentally fair procedures and any statutory limitations;

          C.     The introduction of evidence of financial worth is so prejudicial as to impose

                 liability and punishment in a manner bearing no relation to the extent of

                 injury;

          D.     Applicable law does not place a reasonable constraint on the jury's discretion

                 when considering punitive damages;

          E.     Applicable law does not provide sufficient post-trial procedures and

                 standards, at the District Court level, for scrutinizing a punitive damage

                 award;

          F.     Applicable law is not sufficiently established for adequate appellate review of

                 punitive damage awards.

          12.    Plaintiffs’ Complaint, to the extent it seeks punitive damages, violates this

    Defendant's right to protection from "excessive fines" as provided in the Eighth

    Amendment of the United States Constitution and the Constitutions of Oklahoma, Arkansas,

    and/or Missouri.

          13.    Plaintiffs’ Complaint, to the extent it seeks punitive damages, violates

    Defendant's right to equal protection under the law and is otherwise unconstitutional

    under the United States Constitution and the Constitutions of Oklahoma, Arkansas, and/or

    Missouri.

          14.    To the extent this Court determines punitive damages are permitted under

    the Constitution of the United States of America and the Constitutions of Oklahoma,


                                                22
Case 4:17-cv-00564-JFH-JFJ Document 204 Filed in USDC ND/OK on 07/16/20 Page 23 of 26




    Arkansas, and/or Missouri, Defendant asserts that said damages are governed by the

    requirements and limitations placed upon punitive damages established by Oklahoma,

    Arkansas, and/or Missouri state law, including but not limited to any statutory limits on the

    amount of punitive damages.

           15.     In the event this Defendant is found liable to the Plaintiffs herein, any such

    liability being expressly denied, then Defendant states that it is entitled to set-off or credit

    for the value of all services, accommodations, goods, and benefits provided to Plaintiffs.

           16.     Plaintiffs and members of the putative class would be unjustly enriched and

    given a windfall if awarded any damages for unpaid wages.

           17.     Defendants acted in good faith, and upon reasonable grounds, in all dealings

    with Plaintiffs.

           18.     In the event these Defendants are found liable to the Plaintiffs herein, any

    such liability is based upon a bona fide dispute of fact and application of law.

           19.     Plaintiffs’ alleged damages may be the result of pre-existing conditions or

    other causes unrelated to these Defendants.

           20.     Plaintiffs’ alleged damages may be the result of actions of other persons not

    under these Defendants’ control.

           21.     Plaintiffs may have failed to mitigate their damages.

           22.     Plaintiffs may lack standing to pursue their claims.

           23.     Plaintiffs may be exempt from wage and hour laws.

           24.     These Defendants adopt and assert all defenses and protections provided by

    the minimum wage laws of Oklahoma, Arkansas, and/or Missouri.

           25.     Plaintiffs failed to join indispensable parties.


                                                   23
Case 4:17-cv-00564-JFH-JFJ Document 204 Filed in USDC ND/OK on 07/16/20 Page 24 of 26




           26.    Plaintiffs and/or members of the putative class may have released these

    Defendants from liability.

           27.    Arkansas or Missouri law may be applicable to some claims or damages.

           28.    Plaintiffs’ non-economic damages may be limited by any statutory damage

    cap in force in Arkansas and/or Missouri.

           29.    Some work performed by Plaintiffs may have been de minimis.

           30.    These Defendants may be entitled to qualified immunity or workers

    compensation immunity.

           31.    Plaintiffs’ damages may be the result of their own voluntary conduct.

           32.    Plaintiffs’ claims against these Defendants are barred to the extent Plaintiffs

    have no employment relationship with these Defendants.

           33.    Plaintiffs’ claims are barred in whole or in part to the extent the work they

    performed falls within exemptions or exceptions provided under the Fair Labor Standards

    Act or the Oklahoma. Arkansas, and/or Missouri minimum wage statutes.

           34.    These Defendants did not willfully violate the Fair Labor Standards Act, the

    Oklahoma. Arkansas, and/or Missouri minimum wage statutes, or any other applicable law.

           35.    Plaintiffs’ claims for liquidated damages under the Oklahoma. Arkansas,

    and/or Missouri minimum wage statutes fail because CAAIR acted in good faith and had

    reasonable grounds for believing that its alleged acts or omissions were not a violation of

    these laws.

           36.    Some or all of Plaintiffs’ claims are barred by the doctrine of payment.




                                                 24
Case 4:17-cv-00564-JFH-JFJ Document 204 Filed in USDC ND/OK on 07/16/20 Page 25 of 26




              37.    These Defendants deny that Plaintiffs’ Complaint properly sets forth a class

    action complaint under Fed. R. Civ. Proc. 23 and deny that Plaintiffs are entitled to class

    certification.

              38.    The court may lack jurisdiction over the subject matter of some Plaintiffs’

    claims.

              39.    To the extent any Plaintiffs seek compensation for medical expenses, such

    damages are limited by 12 O.S. § 3009.1.

              40.    These Defendants adopt, incorporate, and assert any defenses raised or

    asserted by other Defendants to this action that are also applicable to these Defendants.

              WHEREFORE, premises considered, Defendants, CAAIR, Inc., Janet Wilkerson, Don

    Wilkerson, and Jim Lovell., pray that they be dismissed from this cause of action, or else

    have judgment rendered in their favor, with their costs and attorneys’ fees expended

    herein and for any and all other relief as the Court may deem just and proper.

                                                Respectfully submitted,



                                         By:    /s/RANDALL E. LONG
                                                DENELDA L. RICHARDSON, OBA #20103
                                                RANDALL E. LONG, OBA #22216
                                                NICHOLAS J. FOSTER, OBA #33081
                                                RHODES HIERONYMUS JONES
                                                 TUCKER & GABLE, PLLC
                                                P. O. Box 21100
                                                Tulsa, OK 74121-1100
                                                918.582.1173 (Phone)
                                                918.592.3390 (Facsimile)
                                                drichardson@rhodesokla.com
                                                rlong@rhodesokla.com
                                                nfoster@rhodesokla.com
                                                Attorneys for Defendant CAAIR, Inc.



                                                  25
Case 4:17-cv-00564-JFH-JFJ Document 204 Filed in USDC ND/OK on 07/16/20 Page 26 of 26




                                  CERTIFICATE OF SERVICE

           I hereby certify that on the 16th day of July, 2020, I electronically transmitted the
    foregoing document to the Clerk of Court using the ECF System for filing and transmittal of a
    Notice of Electronic Filing to the following ECF registrants:

    Daniel Smolen                                 Christopher Thrutchley
    David Warta                                   Amy Stipe
    Robert Blakemore                              Justin Lollman
    SMOLEN LAW, PLLC                              Philip Hixon
                                                  John David Russell
    and                                           GABLE GOTWALS
                                                  Attorneys for Defendants, Simmons Foods,
    Megan Lambert                                 Inc. and Simmons Pet Food, Inc.
    ACLU OF OKLAHOMA FOUNDATION
                                                  Lisa N. Molsbee
    and                                           Christensen Law Group, P.L.L.C.
                                                  Attorney for Defendant,
    Mark A. Smith                                 CompSource Mutual Insurance Company
    Dennis A. Caruso
    CARUSO LAW FIRM, P.C.
    Attorneys for Plaintiffs


                                              /S/ RANDALL E. LONG          ________
                                              RANDALL E. LONG




                                                 26
